Citation Nr: 0735462	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disability with left shoulder involvement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1984 to March 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In an October 2007 statement, the veteran's representative 
has indicated that there are outstanding private treatment 
records which have not been associated with the claims file.  
He has requested that the claim be remanded in order to 
obtain these records.  The Board finds that this evidence 
should be obtained and associated with the claims file if 
possible.  

The veteran underwent a VA examination in December 2003.  It 
is not apparent if the VA health care professional who 
conducted the examination had access to and had reviewed 
pertinent evidence in the claims file.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that post service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The examiner who 
conducted the December 2003 VA examination should be provided 
the claims folder and asked to review pertinent documents 
therein and then provide an addendum to the examination 
report indicating that the claims file was available for 
review and pertinent documents therein were reviewed and if a 
change in the prior diagnosis is required.  

In a statement dated in October 2007, the veteran's 
representative has requested that the veteran be afforded an 
independent medical examination in connection with his claim.  
On remand, this request should be considered.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  In the current case, the appellant 
has not been provided any notice regarding the requirements 
set out in Dingess/Hartman nor even the basic requirements 
for a grant of service connection.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the appellant was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

The Board finds action by the RO is required to satisfy the 
notification provisions of the VCAA.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
The appellant and his representative 
should be informed as to the information 
and evidence necessary to substantiate 
his claim for service connection for a 
cervical spine disorder with left 
shoulder involvement, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be contacted and 
requested that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for cervical spine and 
left shoulder disability since his 
military service, to include chiropractic 
treatment.  After securing the necessary 
authorizations for release of this 
information, the AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Contact the physician who conducted 
the December 2003 VA examination and 
request that he review pertinent 
documents in the claims folder and 
prepare an amended report, indicating if 
there is a change in the prior diagnosis 
after the claims folder review.  If the 
physician who conducted the December 2003 
VA examination is not available, arrange 
for a VA examination by a suitably 
qualified health care professional to 
conduct an appropriate VA examination to 
determine if it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran currently has a cervical 
spine disability with left shoulder 
involvement which was incurred in or 
aggravated by active duty service.  

4.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  The 
request for an independent medical 
examination should be specifically 
considered.  If not, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

